Case 5:20-cv-05026-ELW Document 15                  Filed 11/19/20 Page 1 of 3 PageID #: 598




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


  SHANA LEANN MAY                                                                PLAINTIFF

  v.                                  CIVIL NO. 20-cv-05026

  ANDREW SAUL, Commissioner                                                      DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

         Plaintiff, Shana Leann May, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying her claims for a period of disability, disability insurance benefits

  (“DIB”) and supplemental security income (“SSI”) benefits under the provisions of Titles II

  and XVI of the Social Security Act (the “Act”). In this judicial review, the Court must

  determine whether there is substantial evidence in the administrative record to support the

  Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed her applications for DIB and SSI on February 22, 2017. (Tr.

  13). In her applications, Plaintiff alleged disability beginning on September 26, 2016, due to:

  memory deficits; rheumatoid arthritis and osteoarthritis; screws in her right ankle;

  fibromyalgia; depression; anxiety; hypertension; right shoulder pain and weakness; chronic

  pain; and low and mid back pain. (Tr. 13, 249). An administrative hearing was held on

  September 13, 2018, at which Plaintiff appeared with counsel and testified. (Tr. 38-74). A

  vocational expert (“VE”) also testified. (Id.).

         On January 2, 2019, the ALJ issued an unfavorable decision. (Tr. 10-26). The ALJ

  found that during the relevant time period, Plaintiff had an impairment or combination of


                                                    1
Case 5:20-cv-05026-ELW Document 15               Filed 11/19/20 Page 2 of 3 PageID #: 599




  impairments that were severe: residual injuries received in a motor vehicle accident—

  compound fracture of the right ankle status post open reduction internal fixation (ORIF)

  surgery with hardware, chronic lower back pain syndrome, general arthralgia (right shoulder

  and low back), anxiety, and depression. (Tr. 15-16). However, after reviewing all of the

  evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the

  severity of any impairment listed in the Listing of Impairments found in 20 CFR Part 404,

  Subpart P, Appendix 1. (Tr. 16-18). The ALJ found that Plaintiff retained the residual

  functional capacity (RFC) to:

         [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
         that the claimant is limited to jobs that involve simple tasks, simple instructions,
         and only incidental contact with the public. For the purposes here, simple is
         defined as 1, 2, and 3 steps.
          (Tr. 18-24).

          The ALJ found Plaintiff would be unable to perform any of her past relevant work.

  (Tr. 24). With the help of a vocational expert, the ALJ then determined that Plaintiff could

  perform the representative occupations of power screw driver, can filling and closing machine

  tender, or compression molding machine tender. (Tr. 24-25). The ALJ found Plaintiff was not

  disabled from September 26, 2016, through the date of his decision. (Tr. 25).

         Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 12, 14).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314
                                                 2
Case 5:20-cv-05026-ELW Document 15               Filed 11/19/20 Page 3 of 3 PageID #: 600




  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

          Plaintiff brings three points on appeal: 1) Whether the ALJ erred by failing to fully and

  fairly develop the record, specifically by failing to procure a rheumatological consultation; 2)

  Whether the ALJ erred in his analysis of Plaintiff’s subjective complaints of pain; and 3)

  Whether the ALJ erred in finding Plaintiff retained the RFC to perform a limited range of light

  work. (Doc. 12). The Court has reviewed the entire transcript and the parties’ briefs. For the

  reasons stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court

  finds Plaintiff’s arguments on appeal to be without merit and finds the record as a whole

  reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

  is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

  Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the

  ALJ).

          IT IS SO ORDERED this 19th day of November 2020.

                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
